UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2010 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware0-3185777-0554122 (State or other jurisdiction(Commission(IRS Employer of incorporation)File Number)Identification No.) 275 Gibraltar Drive, Sunnyvale, California94089 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 736-6900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) X Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Alliance Fiber Optic Products, Inc. (the Company) announced that it will be holding aSpecial Meeting of Stockholderson August 20, 2010 at the Company’s principal executive offices, 275 Gibraltar Drive, Sunnyvale, California at 2:00 p.m.to consider and vote upon proposals to effect, alternatively, as determined by the Board of Directors at its discretion, a 1-for -5, 1-for-8 or 1-for-10 reverse split of the Company’s issued and outstanding Common Stock. Item 9.01.Financial Statements and Exhibits ExhibitDescription 99.1Press Release dated July 13, 2010 announcing Special Meeting of Stockholders SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 13, 2010 ALLIANCE FIBER OPTIC PRODUCTS, INC. By /s/Anita K. Ho Name: Anita K. Ho Title: Acting Chief Financial Officer
